In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00154-CR



           BRONTE FRANKLIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 4th District Court
                Rusk County, Texas
             Trial Court No. CR17-201




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
           On September 14, 2018, Bronte Franklin, pursuant to a plea agreement, pled guilty to

aggravated assault 1 and was placed on deferred adjudication community supervision for a period

of five years. On March 27, 2019, the State moved to revoke Franklin’s community supervision

and to proceed to an adjudication of his guilt, alleging two distinct violations of Franklin’s

community supervision. Franklin pled true to both of the allegations and, after an evidentiary

hearing, the trial court granted the State’s motion.          Franklin was sentenced to six years’

incarceration. Franklin appeals.

           Franklin’s attorney filed a brief which states that he has reviewed the record and has found

no genuinely arguable issue that could be raised on appeal. The brief sets out the procedural history

of the case and summarizes the evidence elicited during the course of the trial court proceedings.

Meeting the requirements of Anders v. California, counsel has provided a professional evaluation

of the record demonstrating why there are no arguable grounds to be advanced. Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

           On August 15, 2019, counsel mailed to Franklin copies of counsel’s brief, counsel’s motion

to withdraw, the reporter’s record, and the clerk’s record. Also on August 15, 2019, this Court

notified Franklin that any pro se response he wished to file was due on September 16, 2019. On


1
    TEX. PENAL CODE ANN. § 22.02.

                                                    2
September 26, 2019, this Court informed Franklin that the case would be set for submission on the

briefs on October 17, 2019. Franklin did not file a pro se response and did not request an extension

of time in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2




                                              Ralph K. Burgess
                                              Justice

Date Submitted:            October 17, 2019
Date Decided:              October 31, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3